UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5202 The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/12 The following Form N-Q relates only to Dreyfus Core Equity Fund, a series of the Registrant, and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Core Equity Fund November 30, 2012 (Unaudited) Common Stocks98.5% Shares Value ($) Banks.6% HSBC Holdings, ADR 49,583 a Capital Goods4.5% Caterpillar 85,000 7,245,400 General Electric 204,000 4,310,520 United Technologies 80,000 6,408,800 Consumer Services3.3% Arcos Dorados Holdings, Cl. A 75,000 a 918,750 McDonald's 140,000 12,185,600 Diversified Financials5.1% American Express 67,500 3,773,250 BlackRock 23,000 4,531,920 Franklin Resources 31,000 4,092,620 JPMorgan Chase & Co. 200,000 8,216,000 Energy21.0% Apache 17,000 1,310,530 Chevron 160,000 16,910,400 ConocoPhillips 100,000 5,694,000 Exxon Mobil 234,560 20,674,118 Imperial Oil 100,000 4,268,000 Occidental Petroleum 130,000 9,777,300 Phillips 66 70,000 3,665,900 Royal Dutch Shell, Cl. A, ADR 160,000 10,715,200 Statoil, ADR 150,000 3,658,500 Total, ADR 153,000 7,674,480 Food & Staples Retailing1.3% Walgreen 110,000 3,730,100 Whole Foods Market 15,000 1,400,400 Food, Beverage & Tobacco20.9% Altria Group 250,000 8,452,500 Coca-Cola 500,000 18,960,000 Diageo, ADR 30,000 3,587,100 Kraft Foods Group 43,333 b 1,959,518 Mondelez International 130,000 3,365,700 Nestle, ADR 193,125 12,649,688 PepsiCo 80,000 5,616,800 Philip Morris International 270,000 24,267,600 SABMiller 110,000 4,983,097 Health Care Equipment & Services1.0% Intuitive Surgical 5,000 b 2,645,000 Medtronic 35,000 1,473,850 Household & Personal Products4.3% Estee Lauder, Cl. A 105,000 6,116,250 Procter & Gamble 158,000 11,033,140 Materials4.2% Air Products & Chemicals 38,000 3,151,720 Freeport-McMoRan Copper & Gold 140,000 5,461,400 Praxair 43,000 4,610,030 Rio Tinto, ADR 75,000 a 3,735,000 Media4.1% McGraw-Hill 58,500 3,106,935 News, Cl. A 170,200 4,193,728 Time Warner Cable 45,000 4,270,050 Walt Disney 100,000 4,966,000 Pharmaceuticals, Biotech & Life Sciences9.1% Abbott Laboratories 160,000 10,400,000 Johnson & Johnson 130,000 9,064,900 Merck & Co. 70,000 3,101,000 Novo Nordisk, ADR 45,000 7,140,150 Roche Holding, ADR 135,000 6,643,350 Retailing4.0% Target 125,500 7,922,815 Wal-Mart Stores 115,000 8,282,300 Semiconductors & Semiconductor Equipment3.2% Intel 315,000 6,164,550 Texas Instruments 170,000 5,009,900 Xilinx 50,000 1,732,500 Software & Services4.9% Automatic Data Processing 80,000 4,540,800 International Business Machines 63,000 11,974,410 Oracle 100,000 3,210,000 Technology Hardware & Equipment7.0% Apple 40,000 23,411,200 QUALCOMM 75,000 4,771,500 Total Common Stocks (cost $305,665,508) Other Investment1.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,282,513) 5,282,513 c Investment of Cash Collateral for Securities Loaned1.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,865,018) 4,865,018 c Total Investments (cost $315,813,039) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At November 30, 2012, the value of the fund's securities on loan was $4,771,870 and the value of the collateral held by the fund was $4,865,018. b Non-income producing security. c Investment in affiliated money market mutual fund. At November 30, 2012, net unrealized appreciation on investments was $90,005,940 of which $99,532,342 related to appreciated investment securities and $9,526,402 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Energy 21.0 Food, Beverage & Tobacco 20.9 Pharmaceuticals, Biotech & Life Sciences 9.1 Technology Hardware & Equipment 7.0 Diversified Financials 5.1 Software & Services 4.9 Capital Goods 4.5 Household & Personal Products 4.3 Materials 4.2 Media 4.1 Retailing 4.0 Consumer Services 3.3 Semiconductors & Semiconductor Equipment 3.2 Money Market Investments 2.5 Food & Staples Retailing 1.3 Health Care Equipment & Services 1.0 Banks .6 † Based on net assets. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ - - Equity Securities - Foreign Common Stocks+ - - Mutual Funds - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 24, 2013 By: /s/ James Windels James Windels Treasurer Date: January 24, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
